Published CUSIP Number : CREDIT AGREEMENT among INNOPHOS HOLDINGS, INC. , as the Company, CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Subsidiary Borrowers, CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and BANK OF AMERICA, N.A., as Syndication Agent Dated as of August 27, 2010 WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES LLC as Joint Lead Arrangers and Joint Bookrunners Prepared by: Moore&VanAllen TABLE OF CONTENTS Page ARTICLE I DEFINITIONS. 1 Section 1.1 Defined Terms. 1 Section 1.2 Other Definitional Provisions. 35 Section 1.3 Accounting Terms. 35 Section 1.4 Time References. 36 Section 1.5 Execution of Documents. 36 Section 1.6 Foreign Currency. 36 ARTICLE II THE LOANS; AMOUNT AND TERMS. 37 Section 2.1 Revolving Loans. 37 Section 2.2 Term Loan. 39 Section 2.3 Letter of Credit Subfacility. 41 Section 2.4 Swingline Loan Subfacility. 46 Section 2.5 Fees. 48 Section 2.6 Commitment Reductions. 49 Section 2.7 Prepayments. 50 Section 2.8 Default Rate and Payment Dates. 53 Section 2.9 Conversion Options. 53 Section 2.10 Computation of Interest and Fees; Usury. 54 Section 2.11 Pro Rata Treatment and Payments. 55 Section 2.12 Non-Receipt of Funds by the Administrative Agent. 57 Section 2.13 Inability to Determine Interest Rate. 59 Section 2.14 Yield Protection. 59 Section 2.15 Compensation for Losses; Eurocurrency Liabilities. 61 Section 2.16 Taxes. 62 Section 2.17 Indemnification; Nature of Issuing Lender’s Duties. 66 Section 2.18 Illegality. 68 Section 2.19 Replacement of Lenders. 68 Section 2.20 Cash Collateral. 69 Section 2.21 Defaulting Lenders. 70 Section 2.22 Incremental Facility. 73 ARTICLE III REPRESENTATIONS AND WARRANTIES. 74 Section 3.1 Financial Condition. 74 Section 3.2 No Material Adverse Effect. 75 Section 3.3 Corporate Existence; Compliance with Law; Patriot Act Information. 75 Section 3.4 Corporate Power; Authorization; Enforceable Obligations. 76 Section 3.5 No Legal Bar; No Default. 76 Section 3.6 No Material Litigation. 76 Section 3.7 Investment Company Act; etc. 77 Section 3.8 Margin Regulations. 77 Section 3.9 ERISA. 77 Section 3.10 Environmental Matters. 78 Section 3.11 Use of Proceeds. 79 1 Section 3.12 Subsidiaries; Joint Ventures; Partnerships. 79 Section 3.13 Ownership. 79 Section 3.14 Consent; Governmental Authorizations. 79 Section 3.15 Taxes. 80 Section 3.16 Collateral Representations. 80 Section 3.17 Solvency. 81 Section 3.18 Compliance with FCPA. 82 Section 3.19 No Burdensome Restrictions. 82 Section 3.20 Brokers’ Fees. 82 Section 3.21 Labor Matters. 82 Section 3.22 Accuracy and Completeness of Information. 82 Section 3.23 Insurance. 83 Section 3.24 Security Documents. 83 Section 3.25 Classification of Senior Indebtedness. 83 Section 3.26 Anti-Terrorism Laws. 84 Section 3.27 Compliance with OFAC Rules and Regulations. 84 Section 3.28 Authorized Officer. 84 Section 3.29 Regulation H. 84 Section 3.30 Material Contracts. 85 ARTICLE IV CONDITIONS PRECEDENT. 85 Section 4.1 Conditions to Closing Date. 85 Section 4.2 Conditions to All Extensions of Credit. 88 ARTICLE V AFFIRMATIVE COVENANTS. 90 Section 5.1 Financial Statements. 90 Section 5.2 Certificates; Other Information. 91 Section 5.3 Payment of Taxes and Other Obligations. 93 Section 5.4 Conduct of Business and Maintenance of Existence. 93 Section 5.5 Maintenance of Property; Insurance; Contractual Obligations. 94 Section 5.6 Maintenance of Books and Records. 94 Section 5.7 Notices. 94 Section 5.8 Environmental Laws. 96 Section 5.9 Financial Covenants. 96 Section 5.10 Additional Guarantors. 97 Section 5.11 Compliance with Law. 97 Section 5.12 Pledged Assets. 98 Section 5.13 Landlord Waivers and Warehouseman Agreements. 98 Section 5.14 Further Assurances and Post-Closing Items. 99 ARTICLE VI NEGATIVE COVENANTS. 102 Section 6.1 Indebtedness. 102 Section 6.2 Liens. 105 Section 6.3 Nature of Business. 107 Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc. 107 Section 6.5 Advances, Investments and Loans. 109 Section 6.6 Transactions with Affiliates. 111 Section 6.7 Ownership of Subsidiaries; Restrictions. 111 2 Section 6.8 Corporate Changes. 111 Section 6.9 Limitation on Restricted Actions. 111 Section 6.10 Restricted Payments. 112 Section 6.11 Amendment of Subordinated Debt. 113 Section 6.12 Sale Leasebacks. 113 Section 6.13 No Further Negative Pledges. 113 Section 6.14 Account Control Agreements; Additional Bank Accounts. 114 Section 6.15 Holding Company. 115 ARTICLE VII EVENTS OF DEFAULT. 115 Section 7.1 Events of Default. 115 Section 7.2 Acceleration; Remedies. 118 ARTICLE VIII THE ADMINISTRATIVE AGENT. 119 Section 8.1 Appointment and Authority. 119 Section 8.2 Nature of Duties. 119 Section 8.3 Exculpatory Provisions. 120 Section 8.4 Reliance by Administrative Agent. 120 Section 8.5 Notice of Default. 121 Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. 121 Section 8.7 Indemnification. 122 Section 8.8 Administrative Agent in Its Individual Capacity. 122 Section 8.9 Successor Administrative Agent. 122 Section 8.10 Collateral and Guaranty Matters. 123 Section 8.11 Bank Products. 124 ARTICLE IX MISCELLANEOUS. 124 Section 9.1 Amendments, Waivers, Consents and Release of Collateral. 124 Section 9.2 Notices. 127 Section 9.3 No Waiver; Cumulative Remedies. 129 Section 9.4 Survival of Representations and Warranties. 129 Section 9.5 Payment of Expenses and Taxes; Indemnity. 130 Section 9.6 Successors and Assigns; Participations. 132 Section 9.7 Right of Set‑off; Sharing of Payments. 136 Section 9.8 Table of Contents and Section Headings. 137 Section 9.9 Counterparts; Effectiveness; Electronic Execution. 138 Section 9.10 Severability. 138 Section 9.11 Integration. 138 Section 9.12 Governing Law. 138 Section 9.13 Consent to Jurisdiction; Service of Process and Venue. 139 Section 9.14 Confidentiality. 139 Section 9.15 Acknowledgments. 140 Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages. 141 Section 9.17 Patriot Act Notice. 141 Section 9.18 Resolution of Drafting Ambiguities. 141 Section 9.19 Subordination of Intercompany Debt. 141 Section 9.20 Continuing Agreement. 142 Section 9.21 Press Releases and Related Matters. 142 3 Section 9.22 Appointment of Company. 142 Section 9.23 No Advisory or Fiduciary Responsibility. 143 Section 9.24 Responsible Officers and Authorized Officers. 143 Section 9.25 Hedging Agreements. 144 Section 9.26 Concerning Joint and Several Obligations of the Borrowers. 144 Section 9.27 Judgment Currency. 146 ARTICLE X GUARANTY 147 Section 10.1 The Guaranty. 147 Section 10.2 Bankruptcy. 148 Section 10.3 Nature of Liability. 148 Section 10.4 Independent Obligation. 148 Section 10.5 Authorization. 149 Section 10.6 Reliance. 149 Section 10.7 Waiver. 149 Section 10.8 Limitation on Enforcement. 150 Section 10.9 Confirmation of Payment. 151 4 Schedules Schedule 1.1(a) Investments Schedule 1.1(b) Liens Schedule 1.1(c) Existing Letters of Credit Schedule 1.1(d) Consolidated EBITDA Schedule 3.3 Patriot Act Information Schedule 3.6 Material Litigation Schedule 3.12 Subsidiaries Schedule 3.15 Tax Matters Schedule 3.16(a) Intellectual Property Schedule 3.16(b) Documents, Instruments and Tangible Chattel Paper Schedule 3.16(c) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities Accounts, Uncertificated Investment Property Schedule 3.16(d) Commercial Tort Claims Schedule 3.16(e) Pledged Equity Interests Schedule 3.16(f)(i) Mortgaged Properties Schedule 3.16(f)(ii) Other Collateral Locations Schedule 3.23 Insurance Schedule 3.28 Authorized Officers Schedule 6.1(b) Indebtedness Schedule 6.8 Material Contracts Schedule 6.9 Restricted Actions Exhibits Exhibit 1.1(a) Form of Account Designation Notice Exhibit 1.1(b) Form of Assignment and Assumption Exhibit 1.1(c) Form of Joinder Agreement Exhibit 1.1(d) Form of Notice of Borrowing Exhibit 1.1(e) Form of Notice of Conversion/Extension Exhibit 1.1(f) Form of Permitted Acquisition Certificate Exhibit 1.1(g) Form of Bank Product Provider Notice Exhibit 2.1(a) Form of Funding Indemnity Letter Exhibit 2.1(e) Form of Revolving Loan Note Exhibit 2.2(d) Form of Term Loan Note Exhibit 2.4(d) Form of Swingline Loan Note Exhibit 4.1(b) Form of Officer’s Certificate Exhibit 4.1(g) Form of Solvency Certificate Exhibit 4.1(l) Form of Financial Condition Certificate Exhibit 5.2(b) Form of Officer’s
